Exhibit 2.2 CERTIFICATE OF MERGER OF MAGNOLIA SOLAR ACQUISITION CORP. a Delaware corporation WITH AND INTO MAGNOLIA SOLAR, INC. a Delaware corporation Pursuant to Title 8, Section 251(c) of the Delaware General Corporation Law, the undersigned corporation executed the following Certificate of Merger. FIRST: The name of the surviving corporation is Magnolia Solar, Inc., and the name of the corporation being merged into this surviving corporation is Magnolia Solar Acquisition Corp. SECOND:The Agreement of Merger has been approved, adopted, certified, executed and acknowledged by each of the constituent corporations THIRD:The name of the surviving corporation is Magnolia Solar, Inc., a Delware corporation. FOURTH:That the Certificate of Incorporation of Magnolia Solar, Inc. shall be the Certificate of Incorporation of the surviving corporation. FIFTH:That the merger is to become effective on December 31, 2009. SIXTH:The Agreement of Merger is on file at 54 Cummings Park, Suite 316, Woburn, MA SEVENTH:A copy of the Agreement of Merger will be furnished by the surviving corporation, on request and without cost, to any stockholder of any constituent corporation. [SIGNATURE PAGE FOLLOWS] IN WITNESS WHEREOF,the undersigned has executed this certificate as of the 31st day of December, 2009. MAGNOLIA SOLAR ACQUISITION CORP. By:/s/ Zacharey Zenith Name:Zacharey Zenith Title:President Magnolia Solar, Inc. By:/s/ Yash Puri Name:Yash Puri Title: Executive Vice-President and Chief Financial Officer
